      Case 3:21-cv-00043 Document 3 Filed on 03/04/21 in TXSD Page 1 of 3
                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                                                                         March 04, 2021
         IN THE UNITED STATES DISTRICT COURTNathan Ochsner, Clerk
         FOR THE SOUTHERN DISTRICT OF TEXAS
                 GALVESTON DIVISION
                                  ══════════
                                 No. 3:21-CV-0043
                                  ══════════

              ROBBIE DUANE CRUISE, TDCJ #00804906, PETITIONER,

                                        v.

                           BOBBY LUMPKIN, RESPONDENT.

                    ══════════════════════════════
                            ORDER TO TRANSFER
                    ══════════════════════════════

JEFFREY VINCENT BROWN, UNITED STATES DISTRICT JUDGE.

      Petitioner Robbie Duane Cruise, an inmate in the custody of the Texas

Department of Criminal Justice–Correctional Institutions Division (“TDCJ”), has

filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254. The petition

challenges a 2010 conviction from Harris County. After reviewing the pleadings,

the court concludes that this action must be transferred to the Houston Division

for reasons set forth briefly below.

      Because the petitioner is in custody pursuant to a judgment and sentence

by a state court in Texas, which has more than one federal district, jurisdiction

over the petition is determined by the place of conviction or the place of

confinement, as follows:




1/3
      Case 3:21-cv-00043 Document 3 Filed on 03/04/21 in TXSD Page 2 of 3




      Where an application for a writ of habeas corpus is made by a person
      in custody under the judgment and sentence of a State court of a
      State which contains two or more Federal judicial districts, the
      application may be filed in the district court for the district wherein
      such person is in custody or in the district court for the district
      within which the State court was held which convicted and sentenced
      him and each of such district courts shall have concurrent
      jurisdiction to entertain the application.

28 U.S.C. § 2241(d). The Fifth Circuit has emphasized that, under § 2241(d), a

petitioner may seek a federal writ of habeas corpus in one of only two places: (1)

the district in which the state-court conviction was entered, or (2) the district

within which the petitioner is incarcerated. See Wadsworth v. Johnson, 235 F.3d

959, 962 (5th Cir. 2000).

      Harris County, where this challenged state-court conviction was entered, is

located in the Southern District of Texas, Houston Division.          See 28 U.S.C.

§ 124(b)(2). The C. T. Terrell Unit, where the petitioner is incarcerated, is located

in Brazoria County, which is in the Southern District of Texas, Galveston

Division. See 28 U.S.C. § 124(b)(1). Although the petition was properly filed here

for purposes of § 2441(d), the challenged conviction has no ties to the Galveston

Division. Under these circumstances, and in the interest of justice, a transfer to

the Houston Division is appropriate.       See 28 U.S.C. § 1404(a); Mitchell v.

Henderson, 432 F.2d 435, 436 (5th Cir. 1970) (concluding that the division of

conviction, where witnesses were located, was a more appropriate venue than the

division of confinement in challenge to conviction).




2/3
      Case 3:21-cv-00043 Document 3 Filed on 03/04/21 in TXSD Page 3 of 3




      In the exercise of its discretion and in furtherance of justice, the court will

transfer the petition pursuant to § 2241(d) and Southern District policy.

See General Order of May 30, 1985 (dictating that challenges to the conviction go

to the division within the district where the conviction was entered).

      Therefore, the Clerk of Court is ordered to transfer this habeas action to the

United States District Court for the Southern District of Texas, Houston Division,

and to provide a copy of this order to the parties.

                                       4th day of
      Signed on Galveston Island this ____             March               , 2021.


                                       ____________________________
                                            JEFFREY VINCENT BROWN
                                         UNITED STATES DISTRICT JUDGE




3/3
